[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              OCTOBER 25, 2007
                                No. 07-12350                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 06-00290-CV-HS-S

JAMES FAIRRIS,


                                                        Plaintiff-Appellant,

                                      versus

BESSEMER, City of,

                                                        Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                (October 25, 2007)

Before DUBINA, CARNES, and HILL, Circuit Judges.

PER CURIAM:

      The sole issue in this case is whether the City of Bessemer, Alabama (City),

employee James Fairris is exempt from the overtime compensation requirements of
the Fair Labor Standards Act (FLSA), 29 U.S.C. § 213(a)(1), either on the basis

that he is a professional employee or an administrative employee.1 The district

court found that Fairris, based upon all the undisputed evidence, was exempt under

the FLSA as an administrative employee, and, as a result, not entitled to overtime

compensation under the FLSA.2 It granted the City’s motion for summary

judgment and denied Fairris’ motion for summary judgment.

       Fairris was the environmental coordinator for Bessemer Utilities, operated

by City. He was paid an annual salary. However, from 1995 to 2005, in addition

to his salary, he was paid “straight-time overtime,” for hours worked over forty

hours per work week, based upon an hourly calculation. An independent audit

determined Fairris was not entitled to straight-time overtime as he was an exempt

employee under the FLSA. Thereafter, Fairris filed suit and this appeal follows.

       The FLSA requires that employees must be compensated at a rate of time-

and-a-half for hours worked in excess of forty hours during the course of a week.

However, the FLSA provides an exemption from the payment of overtime for “any

employee, employed in a bona fide, executive, administrative or professional

capacity.” See 29 U.S.C. § 213(a)(1). The employer carries the burden of proving

       1
         Both parties and the district court found that the material facts of the case were not in
dispute and could be disposed of on summary judgment.
       2
       The district court found that Fairris did not meet the exemption as a professional
employee.

                                                  2
the exemption, and the overtime exemption provisions of the FLSA are narrowly

construed against the employer. See Jefferey v. Sarasota White Sox, Inc., 64 F.3d
590, 594 (11th Cir. 1995).

      We have thoroughly reviewed the record in this case and the arguments of

counsel in the briefs. In a detailed opinion, the district judge granted the City’s

motion for summary judgment. In doing so, the district judge explored several

issues touching upon the overtime exemptions of the FLSA.

      We affirm the judgment of the district court, granting the City’s motion for

summary judgment based upon the well-reasoned conclusion of the district judge

that the administrative exemption of the FLSA applies. We express no opinion as

to the district judge’s resolution of other exemptions because they are not before

us.

      AFFIRMED.




                                           3